UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 25, 2010 COFFEE HOLDING CO., INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 001-32491 (Commission File Number) 11-2238111 (IRS Employer Identification No.) 3475 Victory Boulevard, Staten Island, NY10314 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(718) 832-0800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On June 25, 2010, Coffee Holding Co., Inc. announced that its Board of Directors has approved a regular quarterly dividend program of $0.03 per share to shareholders. This dividend will be paid on July 29, 2010 to shareholders of record on July 16, 2010.The press release announcing the dividend is attached as Exhibit 99.1 hereto. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release Issued by Coffee Holding Co., Inc. on June 25, 2010 The information in this Current Report on Form 8-K provided under Item8.01 shall not be deemed “filed” for purposes of Section18 of the Exchange Act or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference to such a filing. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COFFEE HOLDING CO., INC. Date: June 25, 2010 By: /s/Andrew Gordon Andrew Gordon President and Chief Executive Officer 3
